

	

		III

		109th CONGRESS

		1st Session

		S. RES. 186

		IN THE SENATE OF THE UNITED STATES

		

			July 1, 2005

			Mr. Brownback (for

			 himself, Mr. Corzine,

			 Mr. Coburn, Mr.

			 DeWine, Mr. Durbin,

			 Mr. Kerry, and Mr. Salazar) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Affirming the importance of a national

		  weekend of prayer for the victims of genocide and crimes against humanity in

		  Darfur, Sudan, and expressing the sense of the Senate that July 15 through 17,

		  2005, should be designated as a national weekend of prayer and reflection for

		  the people of Darfur.

	

	

		Whereas, on July 22, 2004, Congress declared that genocide

			 was taking place in Darfur, Sudan;

		Whereas, on September 9, 2004, Secretary of State Colin L.

			 Powell testified to the Senate Committee on Foreign Relations that

			 genocide has been committed in Darfur;

		Whereas, on September 21, 2004, President George W. Bush

			 stated to the United Nations General Assembly that the world is

			 witnessing terrible suffering and horrible crimes in the Darfur region of

			 Sudan, crimes my government has concluded are genocide;

		Whereas Article 1 of the Convention on the Prevention and

			 Punishment of the Crime of Genocide, done at Paris December 9, 1948, and

			 entered into force January 12, 1951, states that [t]he Contracting

			 Parties confirm that genocide, whether committed in time of peace or in time of

			 war, is a crime under international law which they undertake to prevent and

			 punish;

		Whereas fundamental human rights, including the right to

			 freedom of thought, conscience, and religion, are protected in numerous

			 international agreements and declarations;

		Whereas the United Nations Security Council, in Security

			 Council Resolution 1591, condemned the continued violations of the

			 N'djamena Ceasefire Agreement of 8 April 2004 and the Abuja Protocols of 9

			 November 2004 by all sides in Darfur and the deterioration of the security

			 situation and negative impact this has had on humanitarian assistance

			 efforts;

		Whereas President Bush declared on June 30, 2005,

			 Yet the violence in Darfur region is clearly genocide. The human cost is

			 beyond calculation.;

		Whereas it is estimated that more than 2,000,000 people

			 have been displaced from their homes and remain in camps in Darfur, Chad, and

			 elsewhere;

		Whereas while United States government assistance and

			 African Union monitoring has mitigated violence in some regions of Darfur,

			 religious leaders, genocide survivors, and world leaders have expressed grave

			 concern, over the atrocities still occurring there and for the thousands that

			 may still be dying; and

		Whereas it is appropriate that the people of the United

			 States, leaders and citizens alike, unite in prayer for the people of Darfur

			 and reflect upon the situation in Darfur: Now, therefore, be it

		

	

		That it is the sense of the

			 Senate—

			(1)that the weekend

			 of July 15 through 17, 2005, should be designated as a National Weekend of

			 Prayer and Reflection for the people of Darfur, Sudan;

			(2)to encourage the

			 people of the United States to observe that weekend by praying for an end to

			 the genocide and crimes against humanity and for lasting peace in Darfur,

			 Sudan; and

			(3)to urge all

			 churches, synagogues, mosques, and religious institutions in the United States

			 to consider the people of Darfur in their activities and to observe the

			 National Weekend of Prayer and Reflection with appropriate activities and

			 services.

			

